DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/136,300, filed on December 29, 2020, title: “Application Program Interface For Conversion Of Stored Value Cards”.

Status of the Claims
Claims 1-20 were pending.  By the 12/29/2020 Response, Claims 1-20 have been cancelled and new claims 21-40 are added.  Accordingly, claim 21-40 are pending and have been examined.

Priority
This application was filed on 12/29/2020 and is a CON of U.S. Application No. 15/853,398 filed on 12/22/2017 (Patent No. 10,915,876).  For the purpose of examination, the 12/22/2017 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements filed on 06/29/2022 and 03/02/2021 have been considered.  Copies of the USPTO-1449 forms with the examiner’s initials are enclosed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,876.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the present application recite substantially the same limitations as claims 1-20 of the patent with minor variations that would have been obvious to one of ordinary skills in the art.  The minor variations such as the steps of identifying a transaction and applying a portion of the remaining value of the account, are the insignificant activities and would not have changed the scope of the application.  Furthermore, the application and patent are commonly owned and directed to the same field of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “applying at least a portion of the remaining value of the account to the transaction if at least some of the remaining value remains in the account.” is not definite because a person of ordinary skill in the art would be uncertain how much the “some” is.  The metes and bounds of the claim cannot be understood because of the lack of definiteness in the claim.
Claims 22-30 are also rejected because of their dependency on claim 21.  
Appropriate correction is requested in reply to this Office Action.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 21-30 recite a computer-implemented method of converting gift card value to an open loop card using a customer-facing user interface comprising a series of steps.  Claims 31-36 recite a system that converts a value n a gift card held by a user and associated with a merchant to restricted use value on an open loop card comprising various computer components.  Claims 37-40 recite a computer-implemented method of converting gift card value to restricted an open loop card value comprising a series of steps.  Therefore, the claims are directed to a process and system which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Upon a review of the claims, other than the recitation of the computer system, claim 21 recites a method of converting gift card value to an open loop card of a user by:  
receiving a request from a user to convert a value of a gift card via a user interface; 
creating instructions for generating a first input screen providing at least a gift card input field for entering a gift card number associated with the gift card; 
receiving, via the first input screen, at least the gift card number; 
sending a query message to an issuer processor associated with an issuer of the gift card via an application program interface (API) between the service and the issuer processor to check a validity of the gift card and a remaining value of the gift card;
receiving, from the issuer processor via the API, a response to the query message indicating the validity of the gift card and the remaining value associated with the gift card;
generating one or more second input screens providing a user card input field for the user to enter a personal account number (PAN) of an open loop card for associating with the remaining value of the gift card;
transferring the remaining value of the gift card to an account associated with the PAN;
setting a rule for execution by a rules engine at the service that restricts application of the remaining value of the gift card; 
identifying a transaction from a plurality of transactions that satisfies the rule and includes the PAN; and 
applying at least a portion of the remaining value of the account to the transaction if at least some of the remaining value remains in the account.

In summary, the claim recites a method utilizing a "computer system" along with the programmed user interfaces coupled to various networks for converting gift card value to an open loop card of a user in the payment transaction environment.  The process being performed on a computer system limits the use of the abstract idea to a particular technological environment, but it does not change the analysis because it does not make the idea non-abstract.  The claimed process, such as receiving, creating, receiving, sending, receiving, generating, transferring, setting a rule for execution by a rules engine at the service that restricts application of the value to future transaction with the merchant, identifying and applying a portion of the remaining value to the transaction, narrows the scope of the invention but they are merely a process (a series of steps) to govern how the conversion process is performed and do not make the idea less abstract.  
The claim as a whole recites a method utilizing a computer system along with the programmed user interfaces coupled to various networks for converting gift card value to an open loop card of a user in order to mitigate risk in the payment transaction environment.  Thus, the claim recites a method that is related to fundamental economic practice (i.e., hedging, insurance, mitigating risk) which is a method of organizing human activity.
The claim includes the additional elements, such as the system 120, user device 124, monitor 130, transaction processing system 114, messaging platform 136, and database 133, all are recited at a high level of generality (see Appellant’s Specification, paragraphs 15-29 and Figures 1-2) and are merely invoked as tools to perform the transaction process.  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea
 Claim 31 recites a system and claim 37 recites another similar method with comparable elements and limitations as discussed in claim 21.  Therefore, these claims are also directed to an abstract idea (Step 2A-Yes, the claims recite an abstract idea).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
This judicial exception is not integrated into a practical application.  In particular, the claims (21, 31, and 37) recite the additional elements of:  a system 120, user device 124, monitor 130, transaction processing system 114, messaging platform 136, and database 133 along with programmed instructions and multiple networks to perform the receiving, creating, receiving, sending, receiving, generating, transferring, setting identifying, and applying steps.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant Specification, paragraphs 15-29 and Figures 1-2).  
The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of:  receiving, creating, receiving, sending, receiving, generating, transferring, setting identifying, and applying.  
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to the abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application ).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of for converting gift card value to an open loop card of a user in the payment transaction environment by receiving, creating, receiving, sending, receiving, generating, transferring, setting identifying, and applying a portion of the remaining value to the transaction and setting a rule for execution by a rules engine at the service that restricts application of the value only to future transaction with the merchant.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 22-30, 32-36, and 38-40 further define the abstract idea that is present in their respective independent claims 21, 31, and 37 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
Claims 22-25 further include more instructions to generate the first input screen for entering a mobile phone number, generate a message indicating successful transfer of the remaining value for the gift card t the open loop card, generate a message indicating application of the remaining values to the transaction, and generate a third input screen for entering a confirmation to transfer the value (additional instructions for entering inputs and indicate outputs). The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea. 

Claim 26 further includes more instruction to confirm that the gift card value at the issuer processor is zero after transferring the value from the gift card to the open loop card (additional instruction for confirmation). The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

Claims 27-30 further include more instruction to monitor/identify the transactions, generate a credit to the open loop card having the PAN, and apply a full value of the account to the transaction and charge a balance of the transaction (additional instructions for monitor/identify the transactions, generate and apply the full value). The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 32-33 further include more detailed instructions about the logit unit that reviews and identifies the received transaction, and the logic unit comprises a parser that separates transaction data, and a rules engine that determines when a transaction satisfies the redemption rule (additional information and instructions about the logic unit). The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 34-36 further include more detailed instructions about the messaging interface to receive information, a message formatter to format the information, an output to deliver the formatted information, the second network interface to supply a second page for receiving a user selection, and the messaging system is an SMS messaging network (additional information/instructions about the messaging system). The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claim 38 further includes more detailed instructions about the PAN such as enrolling the PAN and creating the account prior to transferring the remaining value (additional information and instructions about the PAN). The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

Claim 39 further includes more detailed instructions about setting a rule restriction application of the value in the account, evaluating all transactions using the PAN, and applying a portion of the value in the account to the transaction satisfying the rule (additional information and instructions about the PAN). The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

Claim 40 further includes more detailed instructions about contacting the issuer processor to confirm the remaining value of the gift card is zero (additional information and instructions about the remaining value of the gift card). The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims are not patent-eligible.
The focus of the claims is on utilizing a computer system along with the programmed user interfaces coupled to various networks for converting gift card value to an open loop card of a user in order to mitigate risk in the payment transaction environment.  The claims are not directed to a new type or processor, a system memory, or a user interface adapter, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer related-technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson et al. (US PUB. No. 2015/0339645 A1).
As per Claim 1, Isaacson teaches a method of converting gift card value to an open loop card using a customer-facing user interface of a service and a gift card processor application program interface (API) between the service and a gift card provider, the method comprising:
receiving a request from a user to convert a value of a gift card via a user interface (see Isaacson, para. 73, 76, 114; Figure 25A);
creating instructions for generating a first input screen providing at least a gift card input for entering a gift card number associated with the gift card (see Isaacson, para. 61, 103, 115, 116, 143; Figures 5C/element 518, 9/element 902);
receiving, via the first input screen, at least the gift card number (see Isaacson, para. 103, 114, 115, 116, 143);
sending a query message to an issuer processor associated with an issuer of the gift card via an application program interface (API) between the service and the issuer processor to check a validity of the gift card and a remaining value of the gift card (see Isaacson, para. 115, 116, 135; Figure 9/element 900);
receiving, from the issuer processor via the API, a response to the query message indicating the validity of the gift card and the remaining value associated with the gift card (see Isaacson, para. 115; Figures 4C/element 480, 5C/element 524);
generating one or more second input screens providing a user card input field for the user to enter a personal account number (PAN) of an open loop card for associating with the remaining value of the gift card (see Isaacson, para. 73, 76, 86, 92, 103, 115; Figures 4C/element 482, 5D/element 5D, 7/element 702, 11B/element 1108);
transferring the remaining value of the gift card to an account associated with the PAN (see Isaacson, para. 61, 76, 92; Figures 7/element 702, 12/element 1210, 23/element 2304); 
setting a rule for execution by a rules engine at the service that restricts application of the remaining value of the gift card (see Isaacson, para. 73, 12, 62; Figures 4, 2B/element 228, 6/element 602, 11A/element 1102);
identifying a transaction from a plurality of transactions that satisfies the rule and includes the PAN; and 
applying at least a portion of the remaining value of the account to the transaction if at least some of the remaining value remains in the account.

As per Claim 22, Isaacson teaches wherein generating the first input screen includes generating a third input field for entering a mobile phone number (see Isaacson, para. 129; Figure 5A).

As per Claim 23, Isaacson teaches further comprising generating a message to the user indicating successful transfer of the value from the gift card to the open loop card (see Isaacson, Figure 5C/element 524).

As per Claim 24, Isaacson teaches further comprising generating a message to the user indicating application of the value to a qualifying transaction made with the merchant (see Isaacson, para. 99; Figure 5D/element 528).

As per Claim 25, Isaacson teaches further comprising generating a third input screen providing a user a confirmation input field for entering a confirmation to transfer the value from the gift card to the open loop card (see Isaacson, para. 80; Figure 5C/element 524).

As per Claim 27, Isaacson teaches further comprising:
monitoring transactions using the open loop card having the PAN to identify a transaction with the merchant that satisfies the rule (see Isaacson, para. 13, 75, 76; Figures 3/element 308); and 
responsive to identifying the transaction that satisfies the rule, generating a credit to the open loop card having the PAN (see Isaacson, para. 75, 76).

As per Claim 28, Isaacson teaches wherein generating the credit comprises one of generating a credit for the value of the transaction or generating a credit for the value of gift card (see Isaacson, para. 75).

As per Claim 29, Isaacson teaches wherein generating the credit for the value of the transaction comprises:
applying a full value of the account associated with the PAN to the transaction when the value of the account exceeds the value of the transaction (see Isaacson, para. 75); and
subtracting the value of the transaction from the value of the account to create an updated value of the account (see Isaacson, para. 75; Figure 5D/element 528).

As per Claim 30, Isaacson teaches wherein generating the credit for the value of the account comprises:
applying the full value of the account to the transaction and charging a balance of the transaction above the value of the account to the open loop card having the PAN (see Isaacson, para. 92, 106).

As per Claim 31, Isaacson teaches a system that converts a value on a gift card held by a user and associated with a merchant to restricted use value on an open loop card, the system comprising:
a processor (see Isaacson, para. 65);
a memory coupled to the processor storing executable instructions and a redemption rule (see Isaacson, para. 65, 73; Figure 4):
a first network interface coupled to a gift card processor and programmed via an application program interface to check the value on the gift card and to extract the value from the gift card (see Isaacson, para. 145; Figure 7/element 700, 25A/element 2500);
a second network interface coupled to a public network and supplying a web page to the user for receiving instructions related to converting the value on the gift card and associating the converted value with a PAN of an open loop card (see Isaacson, para. 73, 76, 115; Figures 11A/element1100, 1102, 25A/element 2500);
a third network interface coupled to a transaction processing system, the third network interface programmed to receive transaction data from the transaction processing system and to send to the transaction processing system a credit transaction responsive to identification that a transaction satisfies the redemption rule (see Isaacson, para. 117, 71, 75, 86).

As per Claim 12, Isaacson teaches further comprising a logic unit that 
reviews the received transaction data and identifies when a transaction associated with PAN satisfies the redemption rule (see Isaacson, para. 70, 73, 85, 86; Figure 4), wherein the logic unit comprises a parser that separates transaction data into individual data elements (see Isaacson, para. 70; Figure 8/element 800).

As per Claim 33, Isaacson teaches wherein the logic unit comprises a rules engine that determines when a transaction satisfies the redemption rule (see Isaacson, para. 73; Figure 4).

As per Claim 34, Isaacson teaches further comprising a messaging interface, the messaging interface including:
an input that receives information to be communicated to the user (see Isaacson, para. 78, 110, 139; Figure 5D); 
a message formatter that formats the information into a channel-appropriate format (see Isaacson, para. 78, 99; Figure 5E/element 536); and
an output that delivers the formatted information to a user-selected messaging system (see Isaacson, para. 68, 78; Figure 5E/element 536).

As per Claim 35, Isaacson teaches wherein the second network interface further supplies a second page to the user for receiving a user selection of messaging system (see Isaacson, para. 99, 100; Figure 8/element 800).

As per Claim 36, Isaacson teaches wherein the messaging system is one of an SMS messaging network and a social media platform messaging system (see Isaacson, para. 110, 137, 140).

As per Claim 17, Isaacson teaches a method of converting gift card value to restricted open loop card value, the method comprising:
receiving, at a monitor, a request to convert a value of a gift card via a user interface (see Isaacson, para. 73, 76, 114; Figure 25A);
sending a query message to an issuer processor associated with an issuer of the gift card via an application program interface (API) between the monitor and the issuer processor to check a validity of the gift card and a remaining value of the gift card (see Isaacson, para. 115, 116, 135; Figure 9/element 900);
receiving at the monitor, via the API, a response to the query message indicating the validity of the gift card and the remaining value of the gift card (see Isaacson, para. 115; Figures 4C/element 480, 5C/element 524);
providing, at the user interface, a user input field for selection of an open loop card for associating with the remaining value of the gift card (see Isaacson, para. 73, 76, 86, 92, 103, 115; Figures 4C/element 482, 5D/element 5D, 7/element 702, 11B/element 1108);
transferring the remaining value of the gift card to value in an account associated with a personal account number (PAN) of the selected open loop card (see Isaacson, para. 61, 76, 92; Figures 7/element 702, 12/element 1210, 23/element 2304).

As per Claim 38, Isaacson teaches further comprising:
enrolling the PAN of the open loop card prior to transferring the gift card value to the account associated with the PAN (see Isaacson, para. 74, 96, 120. 183, 185, 188; Figure 9); and
creating the account associated with the PAN prior to transferring the remaining value of the gift card (see Isaacson, para. 74, 96, 120, 183, 185, 188; Figure 9).

As per Claim 39, Isaacson teaches further comprising:
setting a rule restriction application of the value in the account to one of a merchant or brand (see Isaacson, para. 73, 12, 62; Figures 4, 2B/element 228, 6/element 602, 11A/element 1102);
evaluating all transactions using the PAN for a transaction satisfying the rule (see Isaacson, para. 117, 71, 75, 86); and
applying at least a portion of the value in the account to the transaction (see Isaacson, para. 75, 76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US PUB. No. 2015/0339645 A1).
As per Claim 6, Isaacson teaches further comprising confirming, via the API, that the gift card value at the gift card processor is zero after transferring the value from the gift card to the open loop card (see Isaacson, para. 147; Figure 8).
Isaacson does not explicitly disclose, further comprising confirming, via the API, that the gift card value at the gift card processor is zero after transferring the value from the gift card to the open loop card.  However Isaacson teaches comprising confirming, via the API, the gift card value at the gift card processor after transferring the value from the gift card to the open loop card ([0030] FIG. 8 illustrates an example management portal [the API] for sent virtual gift cards; (0147] FIG. 8 illustrates an example portal 800 for use by a giver... In here, information such as found in rows 802, 804, 806 and 808 can identify the date a gift card was sent, the recipient, the amount, the merchant, the current status).  Furthermore, the type of value, "zero", was well known in the art and indicating a value of zero would have involved ordinary skill in the art at the time of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the zero, as disclosed, within the invention of Isaacson because it is an effective way of noting whether there is any unused amount left on the gift card (Isaacson (0103]).

As per Claim 40, Isaacson teaches further comprising:
contacting the issuer processor to confirm the remaining value of the gift card is zero after transferring the gift card value to the account associated with the PAN (see Isaacson, para. 147; Figure 8).

Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697